Citation Nr: 0912315	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for coronary artery 
disease (CAD) with history of myocardial infarction.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1972 
to January 1979.  He also had service in the Army National 
Guard of Guam thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The Veteran had an informal conference with a Decision Review 
Officer (DRO) in June 2007.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing in April 2008.  A 
transcript of the hearing is of record.

(The issues of entitlement to service connection for 
depression and whether new and material evidence has been 
submitted to reopen a claim of service connection for CAD 
with history of myocardial infarction are addressed in the 
remand that follows the decision below.  The decision below 
reopens a claim of service connection for left knee 
degenerative arthritis; the underlying claim of service 
connection is also addressed in the remand.)




FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO denied service 
connection for degenerative arthritis of the left knee; the 
Veteran did not appeal.

2.  The evidence related to the Veteran's left knee claim 
received since the April 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

An April 2002 decision denying a claim of service connection 
for degenerative arthritis of the left knee is final; new and 
material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran was denied service connection for degenerative 
arthritis of the left knee in April 2002.  Notice of the 
denial was sent to the Veteran on April 22, 2002.  The claim 
was denied because the evidence of record did not show that 
his left knee disability occurred in or was caused by 
service, including as secondary to his service-connected 
right knee disability.  The Veteran did not appeal that 
decision.  He applied to have his claim reopened in 
correspondence received in October 2006.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the April 2002 
rating decision consisted of the Veteran's service treatment 
records (STRs) through the end of his period of active duty 
ending in January 1979, his STRs during his service with the 
Army National Guard of Guam, and VA and private medical 
records.  The National Guard records showed that the Veteran 
complained of bilateral knee discomfort, especially on the 
left, in July 1990.  The Veteran reported that the discomfort 
dated back one month.  The Veteran was diagnosed with 
bilateral knee arthritis in November 1990 after he reported a 
left knee injury in February 1990 while doing field exercises 
during an inactive duty training drill.  Post-service medical 
records show that the Veteran has been diagnosed with 
degenerative changes and degenerative arthritic pain in his 
left knee.  

The relevant evidence received since the April 2002 denial 
consists of VA medical records, the Veteran's testimony at 
his April 2008 hearing, and a November 2008 VA examination.  
At the VA examination, the Veteran was diagnosed with 
moderately severe degenerative joint disease in both knees.  
The examiner opined that the Veteran's left knee problem 
began during routine activities with the National Guard.  

Since the foregoing newly received evidence relates to the 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a nexus to the Veteran's National 
Guard service, the Board finds that it is both new and 
material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for degenerative arthritis of the left knee has been 
received, and the application to reopen will therefore be 
granted.


ORDER

The claim of entitlement to service connection for 
degenerative arthritis of the left knee is reopened; to this 
limited extent, the appeal of this issue is granted.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

Review of the record discloses that the agency of original 
jurisdiction (AOJ) has not fulfilled its obligation to assist 
the Veteran.  Specifically, the Board notes that the 
Veteran's claims file contains evidence that he was denied 
Social Security Administration (SSA) disability benefits, in 
the form of a single-page computer printout dated August 8, 
2007.  The Veteran's VA medical records also document the 
Veteran's reported application for, and denial of, SSA 
disability benefits.  No medical records relating to the 
denial are present in the claims file.  It is not clear from 
the claims file what disabling condition(s) resulted in the 
Veteran's application for SSA disability benefits or on what 
medical or other evidence SSA relied in making its decision 
to deny benefits.  

In this case, given the uncertainty of what the identified 
SSA records may contain, and because any records held by SSA 
could have a direct bearing on all of the issues on appeal, 
the Board must remand so that any available SSA records may 
be obtained in order to ensure that the Veteran receives the 
due process to which he is entitled.  The Board notes that 
once VA is put on notice that the veteran has received a 
decision regarding an application for SSA benefits, VA has a 
duty to obtain the records associated with that decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the Board notes that a VA treatment record 
dated in September 2006 shows that the Veteran has been 
diagnosed with adjustment disorder with mixed anxiety and 
depression.  The Veteran contends that his depression is a 
result of his service-connected disabilities.  The Veteran is 
service-connected for his right knee, his back, and his right 
hip.  The Veteran has not been afforded a VA examination to 
determine the etiology of his adjustment disorder with mixed 
anxiety and depression.  On remand, the Veteran should be 
afforded a VA examination to determine the etiology of his 
adjustment disorder with mixed anxiety and depression.

With regards to the Veteran's left knee claim, the Veteran 
should be sent an updated VCAA letter notifying him of the 
information and evidence necessary to substantiate the 
underlying claim of service connection for degenerative 
arthritis of the left knee.  This is so in light of the 
reopening of his claim. 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the medical records from the Veteran's 
service in the National Guard appear to refer to an injury of 
his left knee while on duty, and there is a nexus opinion 
between the Veteran's current left knee disability and his 
service in the National Guard.  However, while the November 
1990 record suggests that the Veteran's injury occurred 
during inactive duty training in February 1990, there is no 
evidence in the claims file that confirms the dates for the 
Veteran's training--active duty for training or inactive duty 
training while in the National Guard.  On remand, the AOJ 
should contact the Army National Guard of Guam to obtain the 
dates for when the Veteran had active duty, active duty for 
training, and inactive duty training.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and 
obtain details of any SSA disability 
claim, past or present.  The AOJ should 
then contact SSA and obtain any records 
that are potentially related to the 
Veteran's claimed disabilities.  The AOJ 
should also obtain details regarding the 
Veteran's service in the National Guard, 
to include his dates of active duty, 
active duty for training, and inactive 
duty training.  The AOJ should obtain the 
Veteran's personnel records showing dates 
of service.  The Veteran's assistance 
should be sought as necessary.

2.  The AOJ should thereafter schedule the 
veteran for a VA psychiatric examination 
to determine the etiology of the Veteran's 
adjustment disorder with mixed anxiety and 
depression.  Specifically, the examiner is 
to express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's adjustment 
disorder with mixed anxiety and depression 
has been caused or made chronically worse 
by his service-connected disability of his 
right knee, back, or right hip, or is 
otherwise related to a period of military 
service.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


